Case 1:20-cv-07349-ALC-SDA Document 60-2 Filed 09/01/21 Page 1 of 19




                      Exhibit B
     Case 1:20-cv-07349-ALC-SDA Document 60-2 Filed 09/01/21 Page 2 of 19




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------X
 JOSEPH PAGAN,
                                                                       Case No.: 1:20-cv-7349 (ALC) (SDA)
                                            Plaintiff,
                                                                       DEFENDANTS’ RESPONSES &
                            -against-                                  OBJECTIONS TO PLAINTIFFS’
                                                                       FIRST SET OF
C.I. LOBSTER CORP., JOSEPH MANDARINO,                                  INTERROGATORIES
RICHARD MANDARINO, and JOHN MANDARINO,

                                             Defendants.
-------------------------------------------------------------------X

        Defendants, C.I. Lobster Corp. (hereinafter the “Corporate Defendant”), Joseph Mandarino

(hereinafter “Joseph”), Richard Mandarino (hereinafter “Richard”), and John Mandarino

(hereinafter “John”) (Joseph, Richard, and John collectively hereinafter the “Individual

Defendants”) (the Corporate Defendants and the Individual Defendants collectively hereinafter the

“Defendants”), by and through their attorneys, Milman Labuda Law Group PLLC, hereby answers

Plaintiff’s First Set of Interrogatories as follows:

                                        GENERAL OBJECTIONS

        Defendant’s responses are subject to the specific General Objections set forth below, each

of which is incorporated by reference into the responses to each interrogatory and document

demand. The production of information encompassed within Defendant’s General Objections

shall not be deemed a waiver of these objections.

        1. The right to object as to competency, relevancy, materiality, privilege and general

admissibility of the responses and the subject matter thereof as evidence for any purpose in any

further proceeding in this action (including trial) and in any other action.




                                                         1
     Case 1:20-cv-07349-ALC-SDA Document 60-2 Filed 09/01/21 Page 3 of 19




          2. The right to object to the use of any such responses, or the subject matter thereof, on

any ground in any further proceeding of this action (including trial) and in any other action.

          3. The right at any time to revise, correct, add to, or clarify any of said answers set forth

herein.

          4. The right to object on any ground at any time to a request for a further or supplemental

response.

          5. Defendant objects to these uniformly overbroad interrogatories to the extent that they

seek information that is neither relevant nor reasonably calculated to lead to the discovery of

admissible evidence. In addition, Plaintiff’s interrogatories are overboard to the extent that they

cover time periods not relevant to the instant litigation.

          6. Defendant objects to Plaintiff’s interrogatories to the extent they are so overbroad that

they impose an undue burden upon them.

          7. Defendant objects to Plaintiff’s interrogatories to the extent they are unreasonably

vague and ambiguous.

          8. Defendant objects to Plaintiff’s interrogatories to the extent they seek information that

is confidential, proprietary and/or protected from discovery by the attorney-client privilege, work

product doctrine or self-critical analysis privilege.

          9. Defendant objects to Plaintiff’s interrogatories to the extent they seek personal or

confidential information.

          10. The following responses are given without prejudice to Defendant’s right to produce

subsequently discovered information or to make appropriate changes in such responses if

additional documents or information is obtained. When, and if, such documents or information

is obtained, these responses will be amended or supplemented.



                                                    2
     Case 1:20-cv-07349-ALC-SDA Document 60-2 Filed 09/01/21 Page 4 of 19




       11. Defendant objects to Plaintiff’s interrogatories to the extent they assume facts that have

not been established. Defendant specifically reserves the right to object to the factual assumption

made in these demands.

       12. Defendant objects to Plaintiff’s interrogatories to the extent that the demands (i) exceed

the permissible scope of discovery established under the FRCP and (ii) attempt to place obligations

upon Defendant which are inconsistent with those rules.

           All of Defendant’s responses are made subject to the above comments and

qualifications.

                   SPECIFIC INTERROGATORIES AND RESPONSES

Interrogatory No. 1: Identify all shareholders, LLC members, and/or general or limited partners

of Defendant C.I. Lobster Corp.

Response: Defendants object to this interrogatory on the grounds that it is overly broad,

unduly burdensome, assumes facts not in evidence, and not relevant to any claim or defense

or proportional to the needs of the case.

Interrogatory No. 2: Identify everyone who has or had the authority to hire and/or fire

Defendants’ non-exempt employees between September 9, 2014, and the ultimate resolution of

this Action.

Response: Defendants object to this interrogatory on the grounds that it is overly broad in

temporal scope, unduly burdensome, and not proportional to the needs of the case.

Interrogatory No. 3: Identify everyone who has participated in creating or implementing, or

anyone who has other unique knowledge about, your time keeping practices from September 9,

2014, and the ultimate resolution of this Action.




                                                    3
     Case 1:20-cv-07349-ALC-SDA Document 60-2 Filed 09/01/21 Page 5 of 19




Response: Defendants object to this interrogatory on the grounds that it is overly broad in

temporal scope, unduly burdensome, violative of the attorney-client privilege and/or

attorney work-product doctrine, and not proportional to the needs of the case.

Interrogatory No. 4: Identify everyone who has participated in creating, implementing and/or

executing, or anyone who has other unique knowledge about, Defendants’ payroll practices and

actual payrolls from September 9, 2014, and the ultimate resolution of this Action.

Response: Defendants object to this interrogatory on the grounds that it is overly broad in

temporal scope, unduly burdensome, violative of the attorney-client privilege and/or

attorney work-product doctrine, and not proportional to the needs of the case.

Interrogatory No. 5: Identify everyone who is or has been responsible for Defendants’

compliance with all applicable State and Federal wage laws from September 9, 2014, through the

ultimate resolution of this Action.

Response: Defendants object to this interrogatory on the grounds that it is overly broad in

temporal scope, unduly burdensome, violative of the attorney-client privilege and/or

attorney work-product doctrine, and not proportional to the needs of the case.

Interrogatory No. 6: Identify everyone, whether Defendants’ employee or a third-party,

responsible for maintaining accurate employment records for Defendants from September 9, 2014,

through the ultimate resolution of this Action.

Response: Defendants object to this interrogatory on the grounds that it is overly broad in

temporal scope, unduly burdensome, and not proportional to the needs of the case.

Interrogatory No. 7: Identify every current and former non-exempt employee employed by

Defendants from September 9, 2014, through the ultimate resolution of this Action.




                                                  4
     Case 1:20-cv-07349-ALC-SDA Document 60-2 Filed 09/01/21 Page 6 of 19




Response: Defendants object to this interrogatory on the grounds that no collective action

or class action has been certified, and it is otherwise overly broad in temporal scope, unduly

burdensome, and not proportional to the needs of the case.

Interrogatory No. 8: Identify any third-party vendor used to keep track of the hours worked and/or

wages paid to any non-exempt employee from September 9, 2014, through the ultimate date of

resolution of this Action; including but not limited to the business address and contact information

for any such third-party vendor.

Response: Defendants object to this interrogatory on the grounds that it is overly broad in

temporal scope, unduly burdensome, vague, and not proportional to the needs of the case.

Dated: Lake Success, New York
       July 23, 2021
                                              MILMAN LABUDA LAW GROUP PLLC

                                              __/s Emanuel Kataev, Esq.______________
                                              Emanuel Kataev, Esq.
                                              3000 Marcus Avenue, Suite 3W8
                                              Lake Success, NY 11042-1073
                                              (516) 328-8899 (office)
                                              (516) 303-1395 (direct dial)
                                              (516) 328-0082 (facsimile)
                                              emanuel@mllaborlaw.com

                                              Attorneys for Defendants




                                                 5
     Case 1:20-cv-07349-ALC-SDA Document 60-2 Filed 09/01/21 Page 7 of 19




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------X
 JOSEPH PAGAN,
                                                                       Case No.: 1:20-cv-7349 (ALC) (SDA)
                                            Plaintiff,
                                                                       DEFENDANTS’ RESPONSES &
                            -against-                                  OBJECTIONS TO PLAINTIFFS’
                                                                       FIRST SET OF REQUESTS FOR
C.I. LOBSTER CORP., JOSEPH MANDARINO,                                  THE PRODUCTION OF
RICHARD MANDARINO, and JOHN MANDARINO,                                 DOCUMENTS

                                             Defendants.
-------------------------------------------------------------------X
        Defendants, C.I. Lobster Corp. (hereinafter the “Corporate Defendant”), Joseph Mandarino

(hereinafter “Joseph”), Richard Mandarino (hereinafter “Richard”), and John Mandarino

(hereinafter “John”) (Joseph, Richard, and John collectively hereinafter the “Individual

Defendants”) (the Corporate Defendants and the Individual Defendants collectively hereinafter the

“Defendants”), by and through their attorneys, Milman Labuda Law Group PLLC, respond to

Plaintiff’s First Set of Requests for the Production of Documents as follows:

                                        GENERAL OBJECTIONS

        Defendants’ responses are subject to the specific General Objections set forth below, each

of which is incorporated by reference into the responses to each interrogatory and document

demand. The production of information encompassed within Defendants’ General Objections

shall not be deemed a waiver of these objections.

        1. The right to object as to competency, relevancy, materiality, privilege and general

admissibility of the responses and the subject matter thereof as evidence for any purpose in any

further proceeding in this action (including trial) and in any other action.




                                                         1
     Case 1:20-cv-07349-ALC-SDA Document 60-2 Filed 09/01/21 Page 8 of 19




          2. The right to object to the use of any such responses, or the subject matter thereof, on

any ground in any further proceeding of this action (including trial) and in any other action.

          3. The right at any time to revise, correct, add to, or clarify any of said answers set forth

herein.

          4. The right to object on any ground at any time to a request for a further or supplemental

response (including a further or supplemental production of documents).

          5. Defendants object to these uniformly overbroad discovery demands to the extent that

they seek information that is neither relevant nor reasonably calculated to lead to the discovery of

admissible evidence. In addition, the demands are overboard to the extent that they cover time

periods not relevant to the instant litigation.

          6. Defendants object to Plaintiff’s demands to the extent they are so overboard that they

impose an undue burden.

          7. Defendants object to Plaintiff’s demands to the extent they are unreasonably vague and

ambiguous.

          8. Defendants object to Plaintiff’s demands to the extent they seek information that is

confidential, proprietary, and/or protected from discovery by the attorney-client privilege, work

product doctrine or self-critical analysis privilege.

          9. Defendants object to Plaintiff’s demands to the extent they seek personal or

confidential information.

          10. The following responses are given without prejudice to Defendants’ right to produce

subsequently discovered information or to make appropriate changes in such responses if

additional documents or information is obtained. When, and if, such documents or information

is obtained, these responses will be amended or supplemented.



                                                    2
       Case 1:20-cv-07349-ALC-SDA Document 60-2 Filed 09/01/21 Page 9 of 19




        11. Defendants object to Plaintiff’s demands to the extent they assume facts that have not

been established. Defendants specifically reserve the right to object to the factual assumption

made in these demands.

        12. Defendants object to Plaintiff’s demands to the extent that the demands (i) exceed the

permissible scope of discovery established under the Federal Rules of Civil Procedure and the

local rules of the Eastern District and (ii) attempt to place obligations upon Defendants which are

inconsistent with those rules. Defendants will respond to Plaintiff’s demands in accordance with

the applicable rules.

            All of Defendants’ answers are made subject to the above comments and qualifications.

                          SPECIFIC DEMANDS AND RESPONSES

Document Request No. 1: All employment-related documents concerning Joseph Pagan

maintained by the Defendants, including, but not limited to, his/her employment agreement(s),

wage notice(s), time records, pay records, wage statements, personnel files and/or desk files and

any written communications relating to wage notice(s), hours worked, wages earned, wages paid,

wage statements, or any alleged failure to pay wages that have been earned.

Response: Defendants object to this demand on the grounds that it is overly broad, unduly

burdensome, vague, and not relevant to any claim or defense or proportional to the needs of

the case.     Notwithstanding and without waiving the foregoing general and specific

objections, Defendants refer Plaintiff to documents previously produced Bates stamped D1-

D14.

Document Request No. 2: All employment-related documents concerning all of Defendants’

Similarly Situated Employees from September 9, 2014, through the ultimate resolution of this

Action maintained by the Defendants, including, but not limited to, employment agreement(s),



                                                3
    Case 1:20-cv-07349-ALC-SDA Document 60-2 Filed 09/01/21 Page 10 of 19




wage notice(s), time records, pay records, wage statements, personnel files and/or desk files and

any written communications relating to wage notice(s), hours worked, wages earned, wages paid,

wage statements, or any alleged failure to pay wages that have been earned.

Response: Defendants object to this demand on the grounds that no collective action or

class action has been certified, and it is otherwise overly broad, unduly burdensome, vague,

and not relevant to any claim or defense or proportional to the needs of the case.

Document Request No. 3: All notices of the tip credit that were given to Plaintiff and/or Similarly

Situated Employees.

Response: Defendants object to this demand on the grounds that no collective action or

class action has been certified, and it is overly broad, unduly burdensome, vague, and not

proportional to the needs of the case. Notwithstanding and without waiving the foregoing

general and specific objections, Defendants refer Plaintiff to documents previously produced

Bates stamped D1-9, D14.

Document Request No. 4: All writings maintained by Defendants that describe Defendants’

employment practices as they relate or related to Plaintiff and/or Similarly Situated Employees

from September 9, 2014, through the ultimate resolution of this Action.

Response: Defendants object to this demand on the grounds that no collective action or

class action has been certified, and it is overly broad, unduly burdensome, vague, and not

proportional to the needs of the case. Notwithstanding and without waiving the foregoing

general and specific objections, Defendants refer Plaintiff to documents previously produced

Bates stamped D1-9, D14.

Document Request No. 5: All documents or electronically stored information concerning any

deductions taken from Joseph Pagan’s compensation, during his employment with the Defendants.



                                                4
    Case 1:20-cv-07349-ALC-SDA Document 60-2 Filed 09/01/21 Page 11 of 19




Response: Defendants object to this demand on the grounds that it is overly broad, unduly

burdensome, vague, and not proportional to the needs of the case. Notwithstanding and

without waiving the foregoing general and specific objections, Defendants refer Plaintiff to

documents previously produced Bates stamped D1-9, D14.

Document Request No. 6: All documents or electronically stored information concerning any

deductions taken from any Plaintiff’s and/or Similarly Situated Employees’ compensation, during

their employment with the Defendants.

Response: Defendants object to this demand on the grounds that no collective action or

class action has been certified, and it is overly broad, unduly burdensome, vague, and not

proportional to the needs of the case. Notwithstanding and without waiving the foregoing

general and specific objections, Defendants refer Plaintiff to documents previously produced

Bates stamped D1-9, D14.

Document Request No. 7: All documents or electronically stored information concerning the

hours worked by Plaintiff and/or Similarly Situated Employees during their employment with

Defendants.

Response: Defendants object to this demand on the grounds that no collective action or

class action has been certified, and it is overly broad, unduly burdensome, vague, and not

proportional to the needs of the case. Notwithstanding and without waiving the foregoing

general and specific objections, Defendants refer Plaintiff to documents previously produced

Bates stamped D1-13.

Document Request No. 8: All documents or electronically stored information concerning the

compensation earned by Plaintiff and/or Similarly Situated Employees during their employment

with Defendants.



                                              5
    Case 1:20-cv-07349-ALC-SDA Document 60-2 Filed 09/01/21 Page 12 of 19




Response: Defendants object to this demand on the grounds that no collective action or

class action has been certified, and it is overly broad, unduly burdensome, vague, and not

proportional to the needs of the case. Notwithstanding and without waiving the foregoing

general and specific objections, Defendants refer Plaintiff to documents previously produced

Bates stamped D1-9, D14.

Document Request No. 9: All documents or electronically stored information concerning the

compensation paid to Plaintiff and/or Similarly Situated Employees during their employment with

Defendants.

Response: Defendants object to this demand on the grounds that no collective action or

class action has been certified, and it is overly broad, unduly burdensome, vague, and not

proportional to the needs of the case. Notwithstanding and without waiving the foregoing

general and specific objections, Defendants refer Plaintiff to documents previously produced

Bates stamped D1-9, D14.

Document Request No. 10: All employment-related documents or electronically stored

information concerning the hiring, promotion, and/or demotion of Joseph Pagan, including without

limitation, any job descriptions, offer letters, employment contracts, compensation agreements,

wage notices, or any other writings or communications.

Response: Defendants object to this demand on the grounds it is overly broad, unduly

burdensome, vague, and not proportional to the needs of the case.

Document Request No. 11: All employment-related documents or electronically stored

information concerning the hiring, promotion, and/or demotion of Similarly Situated Employees,

including without limitation, any job descriptions, offer letters, employment contracts,

compensation agreements, wage notices, or any other writings or communications.



                                               6
    Case 1:20-cv-07349-ALC-SDA Document 60-2 Filed 09/01/21 Page 13 of 19




Response: Defendants object to this demand on the grounds that no collective action or

class action has been certified, and it is overly broad, unduly burdensome, vague, and not

proportional to the needs of the case.

Document Request No. 12: All documents or electronically stored information concerning any

evaluations of Joseph Pagan’s performance, whether formal or informal, including, but not limited

to, performance reviews, performance evaluations, performance appraisals, performance

summaries, self-evaluations, peer reviews, cross evaluations, or performance improvement plans

completed for or with respect to Defendants for the duration of Joseph Pagan’s employment with

Defendants.

Response: Defendants object to this demand on the grounds it is overly broad, unduly

burdensome, vague, and not proportional to the needs of the case.

Document Request No. 13: All documents or electronically stored information concerning any

evaluations of Similarly Situated Employees’ performance, whether formal or informal, including,

but not limited to, performance reviews, performance evaluations, performance appraisals,

performance summaries, self-evaluations, peer reviews, cross evaluations, or performance

improvement plans completed for or with respect to Defendants for the duration of Plaintiffs’

employment with Defendants.

Response: Defendants object to this demand on the grounds that no collective action or

class action has been certified, and it is overly broad, unduly burdensome, vague, and not

proportional to the needs of the case.

Document Request No. 14: All documents or electronically stored information concerning any

changes in Joseph Pagan’s (a) job duties and responsibilities, (b) reporting relationships, and (c)

compensation, benefits and/or bonuses during his employment with the Defendants.



                                                7
    Case 1:20-cv-07349-ALC-SDA Document 60-2 Filed 09/01/21 Page 14 of 19




Response: Defendants object to this demand on the grounds it is overly broad, unduly

burdensome, vague, and not proportional to the needs of the case.

Document Request No. 15: All documents or electronically stored information concerning any

changes in Similarly Situated Employees’ (a) job duties and responsibilities, (b) reporting

relationships, and (c) compensation, benefits and/or bonuses during their employment with the

Defendants.

Response: Defendants object to this demand on the grounds that no collective action or

class action has been certified, and it is overly broad, unduly burdensome, vague, and not

proportional to the needs of the case.

Document Request No. 16: All documents or electronically stored information relating to

Defendants’ practices and policies, employee handbook(s), company pay practices, company

payroll systems, withholdings, deductions from wages, or any other document or electronically

stored information otherwise relating to Similarly Situated Employees.

Response: Defendants object to this demand on the grounds that no collective action or

class action has been certified, and it is overly broad, unduly burdensome, vague, and not

proportional to the needs of the case.

Document Request No. 17: All documents, electronically stored information, video tapes, tape

recordings, or other writings memorializing or in any way recording or reflecting any words,

statements, declarations, discussions, meetings, encounters, conversations, and/or any other

communications of Defendants and/or its employees and agents regarding Joseph Pagan’s

employment, compensation, deductions from compensation, hours worked, and this Action.




                                               8
    Case 1:20-cv-07349-ALC-SDA Document 60-2 Filed 09/01/21 Page 15 of 19




Response: Defendants object to this demand on the grounds that no collective action or

class action has been certified, and it is overly broad, unduly burdensome, vague, and not

proportional to the needs of the case.

Document Request No. 18: All documents, electronically stored information, video tapes, tape

recordings, or other writings memorializing or in any way recording or reflecting any words,

statements, declarations, discussions, meetings, encounters, conversations, and/or any other

communications of Defendants and/or its employees and agents regarding Similarly Situated

Employees’ employment, compensation, deductions from compensation, hours worked, and this

Action.

Response: Defendants object to this demand on the grounds that no collective action or

class action has been certified, and it is overly broad, unduly burdensome, vague, and not

proportional to the needs of the case.

Document Request No. 19: All documents or electronically stored information concerning any

communication, conversation, or meeting involving any employee, officer, director, or agent of

Defendants concerning Joseph Pagan’s claims against Defendants as set forth in the in this action,

including, but not limited to, (a) memoranda, (b) correspondence, (c) e-mails, (d) notes, (e) reports,

and/or (f) other communications.

Response: Defendants respond that they are not in possession, custody, or control of any

responsive, non-privileged documents other than those already produced.

Document Request No. 20: All documents concerning any complaints, whether formal or

informal, made by any current or former agent, manager, employee, or client of Defendants with

respect to any of the allegations in the Complaint or Amended Complaint, including, but not




                                                  9
    Case 1:20-cv-07349-ALC-SDA Document 60-2 Filed 09/01/21 Page 16 of 19




limited to, Defendants’ failure to pay overtime and/or minimum wage, failure to pay spread of

hours pay, and/or failure to provide accurate wage notices and wage statements.

Response: Defendants object to this demand on the grounds it is overly broad, unduly

burdensome, vague, and not proportional to the needs of the case.

Document Request No. 21: All documents concerning any employment-related actions

concerning Similarly Situated Employees, including, but not limited to, disciplinary actions,

commendations, warnings, complaints, probations, or suspension notices.

Response: Defendants object to this demand on the grounds that no collective action or

class action has been certified, and it is overly broad, unduly burdensome, vague, and not

proportional to the needs of the case.

Document Request No. 22: All documents or electronically stored information which Defendants

intend to introduce as an exhibit or to which Defendants may refer at the hearing or deposition in

this matter or may use to refresh the recollection of witnesses at the hearing or during depositions

in this matter.

Response: Defendants object to this demand on the grounds that it is premature, overly

broad, unduly burdensome, vague, and not proportional to the needs of the case.

Defendants reserve the right to introduce exhibits or refer to same at hearings or depositions

in this case, including to use same to refresh the recollection of witnesses at any hearing or

deposition in this case, consistent with the Federal Rules of Civil Procedure.

Document Request No. 23: C. I. Lobster Corporation’s State and Federal tax filings for the years

2014, 2015, 2016, 2017, 2018, 2019, and any subsequent year until the ultimate resolution of this

Action.




                                                10
    Case 1:20-cv-07349-ALC-SDA Document 60-2 Filed 09/01/21 Page 17 of 19




Response: Defendants object to this demand on the grounds that it seeks confidential

information, is overly broad, unduly burdensome, and not proportional to the needs of the

case.

Document Request No. 24: All documents or electronically stored information concerning any

communications with any individuals from whom the Defendants has obtained or expects to obtain

a written or oral statement concerning the facts, allegations and claims involved in this case,

including but not limited to a copy of any such statement.

Response: Defendants object to this demand on the grounds that it is premature, overly

broad, unduly burdensome, vague, is violative of the attorney-client privilege and/or the

attorney work product doctrine, and not proportional to the needs of the case. Defendants

reserve the right to obtain oral or written statements concerning the facts, allegations, and

claims involved in this consistent with the Federal Rules of Civil Procedure.

Document Request No. 25: Defendants’ organizational charts for the years 2014, 2015, 2016,

2017, 2018, 2019 and any subsequent year until the final resolution of this Action; including the

name and title for each individual who fills or filled each position within each organizational chart.

Response: Defendants object to this demand on the grounds that it is overly broad, unduly

burdensome, and not proportional to the needs of the case. Notwithstanding and without

waiving the foregoing general and specific objections, Defendants respond that they are not

in possession, custody, or control of any responsive, non-privileged documents other than

those already produced.

Document Request No. 26: Copies of all documents relied upon or submitted in response to any

state or federal investigation and/or action brought against Defendants relating to the employment




                                                 11
    Case 1:20-cv-07349-ALC-SDA Document 60-2 Filed 09/01/21 Page 18 of 19




and/or payment of wages to non-exempt employees from September 9, 2014, through the ultimate

resolution of this Action.

Response: Defendants object to this demand on the grounds that it is overly broad, unduly

burdensome, and not relevant nor proportional to the needs of the case.

Document Request No. 27: All documents concerning, supporting, or contradicting any of the

statements or defenses in the Defendants’ Answer.

Response: Defendants object to this demand on the grounds that it is overly broad, unduly

burdensome, vague, and not proportional to the needs of the case.

Document Request No. 28: All documents or electronically stored information concerning any

communications of any employee, agent, or other worker of Defendants with anyone related to

matters raised in the Complaint or Amended Complaint.

Response: Defendants object to this demand on the grounds that it is overly broad, unduly

burdensome, vague, and not proportional to the needs of the case.

Document Request No. 29: All documents referred to for the purposes of responding to any set

of Interrogatories served in this Action at any time.

Response: Defendants object to this demand on the grounds that it is overly broad, unduly

burdensome, vague, and not proportional to the needs of the case.

Document Request No. 30: All documents related to Similarly Situated Employees’ job duties.

Response: Defendants object to this demand on the grounds that no collective action or

class action has been certified, and it is overly broad, unduly burdensome, vague, and not

proportional to the needs of the case.




                                                 12
   Case 1:20-cv-07349-ALC-SDA Document 60-2 Filed 09/01/21 Page 19 of 19




Dated: Lake Success, New York
       July 23, 2021
                                  MILMAN LABUDA LAW GROUP PLLC

                                  __/s Emanuel Kataev, Esq.______________
                                  Emanuel Kataev, Esq.
                                  3000 Marcus Avenue, Suite 3W8
                                  Lake Success, NY 11042-1073
                                  (516) 328-8899 (office)
                                  (516) 303-1395 (direct dial)
                                  (516) 328-0082 (facsimile)
                                  emanuel@mllaborlaw.com

                                  Attorneys for Defendants




                                    13
